ORDER
PER CURIAM.
Movant appeals the dismissal of her Rule 24.035 motion for post-conviction relief.
On September 12, 1989, movant pled guilty to two counts of sale of a controlled substance and was sentenced to concurrent five years terms. She was delivered to the Department of Corrections on September 18, 1989. She filed her Rule 24.035 motion on February 1, 1990.
Rule 24.035(b) requires the motion to be filed within ninety days after the movant is delivered to the Department of Corrections. Defendant’s time to file expired ninety days after September 18, 1989. Her February 1, 1990 motion was time barred. Day v. State, 770 S.W.2d 692 (Mo.Banc 1989).
Failure to timely file a Rule 24.035 motion constitutes “a complete waiver of any right to proceed” under Rule 24.035. Rule 24.035(b). The motion court properly dismissed the motion and its order is affirmed.